Case 1:19-cv-24539-FAM Document 118 Entered on FLSD Docket 08/26/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 19-24539-CIV-MORENO

  HAPPY TAX FRANCHISING, LLC,

                 Plaintiff,
  vs.

  THE JL HILL GROUP, LLC, and JAMEY
  HILL,

              Defendants.
  _________________________________________/

            ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
                            RECOMMENDATION

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on Defendants' Motions to Dismiss, filed on January

  19, 2021. The Magistrate Judge filed a Report and Recommendation (D.E. 85) on June 7, 2021.

  The Court has reviewed the entire file and record. The Court has made a de novo review of the

  issues that the objections to the Magistrate Judge’s Report and Recommendation present, and

  being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Defendants' Motions to Dismiss is GRANTED in part and DENIED in

  part as set forth in the Report and Recommendation. The motion is granted as to Count 9 for

  breach of the franchise agreement (non-disparagement) and Count 10 for tortious interference

  and those claims are dismissed with prejudice. Counts 7 and 8 for defamation are dismissed with

  prejudice only as to Defendants The J.L. Hill Group, LLC and Banyan Accounting, LLC. The
Case 1:19-cv-24539-FAM Document 118 Entered on FLSD Docket 08/26/2021 Page 2 of 2




  motion to dismiss is DENIED in all other respects.

         DONE AND ORDERED in Chambers at Miami, Florida, this 26th of August 2021.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lauren F. Louis

  Counsel of Record




                                                   2
